Citation Nr: 0200688	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-03 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from June 1969 to August 
1973.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Salt Lake City Regional 
Office (RO) which denied service connection for PTSD.

In June 2001, the Board remanded this case for further 
development of the evidence.  In addition to the development 
requested, the Board referred the issue of a total disability 
rating for compensation based on individual unemployability 
to the RO for initial adjudication.  This matter has not yet 
been addressed by the agency of original jurisdiction; thus, 
it is again referred back to the RO for initial adjudication.  


FINDING OF FACT

The veteran is not shown to have engaged in combat with the 
enemy, and there is no demonstrated connection or nexus 
between his PTSD-related symptoms and his active naval 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active naval service.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.1(m), 3.6, 3.303, 3.306 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board concludes that a remand to the RO for 
additional action under the Veterans Claims Assistance Act 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is not 
warranted as VA has already met its obligations to the 
veteran under that statute and the implementing regulatory 
changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  All 
relevant facts have been adequately developed by the RO; 
given the facts of this case, there is no reasonable 
possibility that any further assistance to the veteran would 
aid in substantiating his claim.  The RO obtained VA 
psychiatric records, service personnel records, information 
from the U.S. Armed Services Center for the Research of Unit 
Records (USASCRUR), and wrote to the veteran requesting 
further details pertaining to his alleged stressors; the 
veteran did not respond.  The RO also informed him of all 
applicable law and regulations and of the type of evidence 
necessary to substantiate his claim.  In view of the 
foregoing, the Board finds that VA has fully satisfied its 
duty to the veteran under VCAA.  As the RO fulfilled the duty 
to assist, and because the change in law has no material 
effect on the adjudication of his claim, the Board finds that 
it can consider the merits of this appeal without prejudice 
to him.  See Bernard v Brown, 4 Vet. App. 384 (1993).  

The Board further notes that the dictates set forth in its 
June 2001 remand have been fully accomplished to the extent 
possible.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Certain of the remand requests entailed obtaining further 
information and verification from the veteran regarding his 
alleged stressors and particulars regarding private 
psychiatric treatment along with a release so that the RO 
could assist in obtaining those records.  The veteran did not 
respond.  Thus, the RO could take no further action with 
respect to those matters.

The veteran served a tour of duty in Vietnam from May 1970 to 
May 1971, departed the hostile fire area of DaNang in 
December 1971, and he is the recipient of the Vietnam Service 
Medal and the Vietnam Campaign Medal.  His service 
administrative records reveal that he qualified as boat 
coxswain of LCM-6 in late October 1971.  

A 1970 Chronology of Events of U.S. Naval Support Activity in 
DaNang indicated that a military policeman was wounded in 
July of that year.  In October, an Army ammunition barge 
exploded in DaNang harbor.  Later that month, the unit 
successfully recovered three of six grounded Army barges in 
the harbor of DaNang.  Other recovery of equipment operations 
took place during the rest of that year.  

An October 1995 letter from psychiatrist G.E. Johnson, M.D., 
reflected that the veteran was on disability leave from his 
job and that he was taking psychotropic medication.  

He first sought VA psychiatric treatment in August 1997.  He 
reported recurrent, intrusive, and distressing recollections 
of dead people and of participation in atrocities.  He 
reported nightmares and flashbacks, anxiety, sweating, heart 
palpitations, insomnia, avoidant behavior, irritability, 
exaggerated startle response, and difficulty concentrating.  
He was provisionally diagnosed with PTSD.  

In September 1997, he filed a claim of service connection for 
PTSD.  That month, he sent a letter to the Bureau of Naval 
Personnel indicating that he was overlooked for the Combat 
Action Ribbon.  He stated that he arrived in Vietnam in May 
1970 and was assigned to the Naval Support Facility in 
DaNang.  His indicated that his duties included manning .50 
caliber machine guns while crisscrossing rivers to retrieve 
and repair damaged boats.  He wrote that he also had to throw 
hand grenades into the water in order to blow up submerged 
pressure mines.  He spent time in Hue where fighting took 
place at night.  Every morning, he indicated he would see 
bodies piled in the middle of the road.  He stated that the 
LCM 8-826 he was assigned to was destroyed by a pressure mine 
in May 1971.  

An October 1997 VA clinical progress note indicated that he 
was doing well and was busy at work.  There were no 
significant changes in his symptoms.  His PTSD was assessed 
as stable.

An October 1997 letter from the Bureau of Naval Personnel to 
the veteran indicated that, pursuant to a review of his 
military records, he was not entitled to the Combat Action 
Ribbon.

A December 1997 psychological assessment report indicated 
that the veteran was experiencing moderate levels of 
psychological discomfort and strain.  He had adequate coping 
mechanisms to handle daily life.  He expressed concern about 
the state of his health and was considered likely to express 
such concerns frequently even absent a definitive source of 
discomfort or pain.  He indicated feeling unhappy and 
"blue" as well as agitated and tense much of the time.  His 
profile suggested that he was likely to feel socially 
alienated and to find comfort by spending time alone.  His 
profile also suggested that he was experiencing symptoms 
associated with PTSD.  

By decision in February 1998, the RO denied service 
connection for PTSD.  

In February 1999, he completed a form supplying details 
concerning his PTSD.  In response to a question regarding the 
events in service that he believed caused his PTSD, he stated 
that before going up river from DaNang, he tested .50 caliber 
machine guns.  He indicated that he normally shot into the 
water, but that on one occasion he shot along the beach, 
thinking that the area was vacant.  He did not see a 
Vietnamese fisherman and shot him through the head.  He 
stated that he was later questioned about the "terrible 
deed" but that he denied responsibility.  He reported many 
flashbacks related to that incident and indicated that he 
paid for psychiatric treatment in the private sector for 
years.  

March 1999 VA progress notes indicated treatment for PTSD.  
He appeared to be doing well and enjoyed his work in 
financial planning.  He indicated that his medication was 
working well and that it was better than other 
antidepressants he had tried in the past.  He felt less angry 
and irritable and did not feel as frustrated as he did in the 
past.  A June 1999 VA clinical progress note indicated that 
his medication was effective and that his mood was good.  

In January 2000, an official of USASCRUR indicated that 
personnel assigned to watercraft such as LCMs made shuttle 
runs along Vietnam waterways, and the history researched 
concerning the U.S. Naval Support Facility in DaNang did not 
reflect that a Vietnamese fisherman was shot in the head.  
Also, it was noted that the veteran's assertion that he 
tested guns can only be verified if listed on his Official 
Military Personnel File.  

An October 2000 VA progress note indicated that he obtained 
employment selling computers.  His mood and frustration 
tolerance were good.  A November 2000 VA progress note 
indicated that he that he expressed frustration with his 
employer.  

Pursuant to the Board's June 2001 remand, the RO obtained his 
personnel records which indicate that by September 1970, he 
served a continuous period of 120 days in a hostile fire area 
(the U.S. Naval Support Facility in DaNang), and that he 
departed that area in December 1971.  

Information supplied by USASCRUR in August 2001 indicated 
that there was no record of the destruction of LCM 8-826 by 
enemy action in May 1971.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.306 (2001).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

A claim of service connection for a disability must be 
accompanied by medical evidence which establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(38 U.S.C.A. § 1110 requires current symptomatology at the 
time the claim is filed in order for a veteran to be entitled 
to compensation); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997) (38 U.S.C. § 1131 requires the existence of 
a present disability for VA compensation purposes).  See also 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (there is no 
basis for a grant of service connection for a disability 
absent medical evidence that the veteran presently has a 
chronic disability which had its onset or is otherwise 
related to service).  See also Hickson v. West, 12 Vet. App. 
247 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
Supp. 2001).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also 38 C.F.R. § 3.102 (2001).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App.49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f); Moreau v. 
Brown, 9 Vet. App. 389 (1996).

38 U.S.C.A. § 1154(b) (West 1991) provides that, with respect 
to combat veterans, VA shall accept as sufficient proof of 
service-connection satisfactory lay or other evidence of 
service incurrence or aggravation of such injury or disease, 
if consistent with the circumstances, conditions and 
hardships of such service.  Service-connection of such injury 
or disease may be rebutted by clear and convincing evidence 
to the contrary.  See also 38 C.F.R. § 3.304(d) (2001).

In Zarycki v. Brown, the Court set forth the analytical 
framework and line of reasoning for determining whether a 
veteran was exposed to a recognizable stressor during 
service, which, as discussed above, is an essential element 
in solidifying a claim for service connection for PTSD.  6 
Vet. App. 91 (1993).  In Zarycki, it was noted that, under 38 
U.S.C.A. 1154(b), 38 C.F.R. 3.304(d) and (f), and the 
applicable provisions contained in VA Manual 21-1, the 
evidence necessary to establish the incurrence of a 
recognizable stressor during service to support a claim of 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60 (1993). The determination as to whether 
the veteran "engaged in combat with the enemy" is made, in 
part, by considering military citations that expressly denote 
as much. Doran v. Brown, 6 Vet. App. 283, 289 (1994).  
However, the Court has recently held that the Board may not 
rely strictly on combat citations or the veteran's MOS to 
determine if he engaged in combat; rather, other supportive 
evidence of combat experience may also be accepted.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); West v. 
Brown, 7 Vet. App. 70, 76 (1994).  If combat is affirmatively 
indicated, then the veteran's lay testimony regarding claimed 
combat-related stressors must be accepted as conclusive as to 
their actual occurrence and no further development or 
corroborative evidence will be required, provided that the 
veteran's testimony is found to be "satisfactory," i.e., 
credible, and consistent with the circumstances, conditions, 
or hardships of such service.  Zarycki, 6 Vet. App. at 98.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran, 6 Vet. 
App. at 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio, 9 Vet. App. at 166 (1996). 
Further, an opinion by a mental health professional based on 
a post-service examination of the veteran cannot be used to 
establish the occurrence of a stressor.  Moreau, 9 Vet. App. 
at 395-96; Cohen v. Brown, 10 Vet. App. 128 (1997).  

The veteran was provisionally diagnosed with PTSD in August 
1997.  A review of all subsequent VA medical evidence 
suggests that the diagnosis of PTSD was no longer 
provisional.  Thus, he has a current disability, a condition 
necessary but not sufficient for the granting of service 
connection for PTSD. 38 C.F.R. §§ 3.303, 3.304(f); Moreau, 
supra.  

However, there is no evidence of a link between his current 
PTSD-related symptomatology and the claimed in-service 
stressors and, as such, service connection for PTSD cannot be 
granted.  While the medical evidence speaks of PTSD, it has 
not confirmed a nexus between his symptoms and a specific 
stressor or stressors experienced in service.  Id.  Moreover, 
there is no credible supporting evidence that the claimed in-
service stressors actually occurred.  38 C.F.R. § 3.304(f); 
Moreau, supra.  He claims to have accidentally killed a 
Vietnamese fisherman.  There is no evidence of record to 
support such an occurrence.  He also claims that the LCM 8-
826 to which he was assigned exploded in May 1971.  USASCRUR 
found no evidence of such an incident.  Finally, he has 
stated that he test fired guns in Vietnam, but such duties 
are not reflected in his personnel records; rather, he is 
shown to have qualified in service as a boat coxswain, and 
while he may have test fired the weapons on his boat, common 
sense tells us that such activity in and of itself does not 
necessarily equate to a combat experience with enemy forces.  

According to the credible objective evidence, the veteran did 
not engage in combat with the enemy.  He is not in receipt of 
the Combat Infantryman Badge, the Combat Action Ribbon or any 
other award or decoration that would denote an actual combat 
experience.  See Hayes; Doran, supra.  There is no other 
evidence pointing to combat other than the veteran's own 
assertions.  Id.; see also Dizoglio, supra.  Because he did 
not serve in combat, he is not entitled to the lowered burden 
of proof required of combat veterans.  38 U.S.C.A. § 1154(b).  

Because he is not entitlement to the benefit of 38 U.S.C.A. 
§ 1154(b), there must be independent evidence to corroborate 
his alleged stressors aside from his own testimony.  Doran; 
Dizoglio, supra.  The RO's extensive efforts yielded no such 
evidence nor did he himself supply any.  As his stressors are 
not verified, service connection for PTSD must be denied.  
38 C.F.R. § 3.303, 3.304(f).

The Board notes that the veteran served in a hostile fire 
area and recognizes that he may well have witnessed some 
unpleasant circumstances.  However, under the law and 
regulations specific to service connection for PTSD, there 
must be independent evidence of claimed stressors where the 
veteran did not serve in combat.  Doran, supra.  If he is 
able to furnish such evidence, he is welcome to reopen his 
claim of service connection for PTSD in the future.  


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

